DETAILED ACTION
Claims 4-8 are pending and currently under review.
Claims 1-3 and 9 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Response to Amendment
The amendment filed 3/11/2022 has been entered.  Claims 4-7 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 2/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 5,925,313) in view of, and alternatively further evidenced by, Lee et al. (KR20140021396, machine translation referred to herein).
Regarding claim 4, Kajihara et al. discloses a structural aluminum alloy having good mechanical properties and a composition according to one embodiment that includes Mg from 2 to 8 weight percent, B from 0.5 to 1.5 weight percent, Ti from 0 to 0.3 weight percent, and precipitates of AlB2, which is substantially close to the claimed compositional ratios as will be further explained below [abstract, col.3 In.53-55, col.4 In.19-22, 45-49].  Kajihara et al. alternatively discloses another embodiment of Al-Mg-Si having a composition of Mg from 0.3 to 1.5 weight percent, B from 0.5 to 1.5 weight percent, and Ti from 0 to 0.3 weight percent, which overlaps the instantly claimed compositional ratios [col.3 In.53-55, col.4 ln.32-50].  The examiner submits that it would have been obvious to one of ordinary skill to select Ti from the disclosed group of possible inclusions by Kajihara et al. because one of ordinary skill would have been able to envisage each member of the disclosed group of Kajihara et al.  See MPEP 2144.08(II)(A)(4)(a). The examiner notes that the overlap and closeness between the alloy compositions of the Mg, B, and Ti disclosed by Kajihara et al. and the instantly claimed composition ratio of 1:2-2.5:5-6 is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kajihara et al. further teaches manufacturing said aluminum alloy through a step of high temperature casting, which the examiner reasonably considers to meet the claimed limitation of charging and melting [col.9 In.47-52].
Specifically regarding the aforementioned closeness, the examiner submits that the disclosed Ti and Mg ranges of Kajihara et al. result in a Ti:Mg ratio of 1:6.6, which is substantially close to the claimed Ti:Mg ratio of 1:5-6 such that similar properties would have been expected.  See MPEP 2144.05(I).  Specifically, the data of the instant specification expressly shows similar properties obtained by Ti:Mg ratios of 1:5 vs 1:7 [tables1-2 spec.].  Although the ratios of 1:5 vs. 1:7 are shown to obtain different amounts of Al3Mg2, this phase is not apparently harmful to the claimed alloy, nor is this phase expressly claimed, such that the examiner cannot consider a different in Al3Mg2 phases to be significant absent concrete reasoning to the contrary.
Kajihara et al. does not expressly teach that the materials to be charged during casting include at least one of aluminum-titanium, aluminum-boron, and an aluminum salt as claimed.  Lee et al. discloses a method of manufacturing aluminum alloys having good mechanical properties [p.1 ln.3-12]; wherein said method includes forming the aluminum alloy through melting and casting of Al-B and Al-Ti master alloys into an Al melt such that uniform, desirable alloying is achieved [p.5 ln.11-24].  Therefore, it would have been obvious to one of ordinary skill to modify the casting process of Kajihara et al. by utilizing the initial master alloys of Lee et al. such that desirable, uniform casting can be achieved.  
Kajihara et al. does not expressly teach formation of AlB2 and TiB2 phases.  However, the examiner submits that these features would have naturally flowed from the disclosure of Kajihara et al. and Lee et al.  See MPEP 2145.  Specifically, [p.4 ln.15-17] of the instant specification teaches that AIB2 and TiB2 are spontaneously reacted during melting and casting.  As stated previously, Kajihara et al. also discloses melting and high temperature casting, such that the presence of AlB2 and TiB2 phases would have naturally flowed from the disclosure of the prior art.  See MPEP 2145.  Alternatively, as evidenced by Lee et al., it is known that phases of AlB2 and TiB2 are produced when Ti and B are added to Al, such that these phases would have been expected to be present in the method of Kajihara et al. wherein Ti and B are added to Al [p.1 ln.13-15].  Alternatively, Lee et al. also teaches that AlB2 and TiB2 act as a strengthening and reinforcing phases in aluminum alloys [p.1 ln.13-18].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kajihara et al. by including AlB2 and TiB2 as a reinforcing phase such that strengthening of the aluminum alloy can be achieved.
Lee et al. further discloses that stirring can be performed during melting and casting in order to delay the formation of the reinforcement phase such that said phase can precipitate in the aluminum matrix [p.7 ln.16-19].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kajihara et al. by performing stirring as disclosed by Lee et al. such that said phases can desirably precipitate in the aluminum matrix.  The examiner reasonably considers the aforementioned stirring to meet the claimed limitation of agitating the molten metal to disperse AlB2 and TiB2 phases.
The examiner notes that the recitation of “...for outer vehicle panels” is an instance of intended use, which upon further consideration, merely imparts an alloy structure that is capable of being used for vehicle panels.  See MPEP 2111.02.  The examiner considers the suggested structural aluminum alloy of the prior art to reasonably be capable of being used for vehicle outer panels, which meets the instant claim limitation.  Nonetheless, Kajihara et al. further teaches using the alloys for transport packaging, which reasonably meets the limitation of “vehicle panels” according to broadest reasonable interpretation [col.1 ln.5-12].
Regarding claim 5, Kajihara et al. and Lee et al. disclose the method of claim 4 (see previous).  Lee et al. further discloses that the stirring is performed at a speed of 500 rpm, which falls within the instantly claimed range [p.7 ln.20-21].  See MPEP 2131.03.  Kajihara et al. and Lee et al. do not expressly teach an agitator length as claimed.  However, the examiner submits that, where the only difference between the prior art and claimed invention is a mere recitation of relative dimensions, the claimed invention is considered to be obvious over the prior art absent concrete evidence that said relative dimensions are patently distinct and significant.  See MPEP 2144.04(IV)(A).  Therefore, the examiner considers the suggested disclosure of Kajihara et al. and Lee et al. to reasonably meet all of the claimed limitations.
Regarding claims 6-7, Kajihara et al. and Lee et al. disclose the method of claim 4 (see previous).  Lee et al. further disclose that the Al-B and Al-Ti master alloys include 5 weight percent B and 10 weight percent Ti, respectively [p.5 ln.17-24].  The examiner notes that the aforementioned values of Lee et al. fall within the instantly claimed ranges.  See MPEP 2131.03.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 5,925,313) and Lee et al. (KR20140021396, machine translation referred to herein) as applied to claim 4 above, and further in view of Sekar et al. (2013, Design of a stir casting machine).
Regarding claim 5, Kajihara et al. and Lee et al. disclose the method of claim 4 (see previous).  As stated previously, Lee et al. discloses a stirring speed that falls within the instant claim; however, Kajihara et al. and Lee et al. do not expressly teach an agitator length as claimed.  Sekar et al. discloses a design of a stir casting machine for homogeneous particle distribution within metal matrix composites [abstract]; wherein the stirring rod can have a length of 835 mm as compared to the heating vessel diameter of 116 mm [p.57 ln.29, p.59 ln.3].  Therefore, the examiner submits that it would have been obvious to modify the method of Kajihara et al. and Lee et al. by utilizing the stir casting machine design of Sekar et al. such that homogeneous particle distribution can be achieved.  Alternatively, the examiner submits that it would have been obvious to arrive at the claimed limitations because the prior art includes each element claimed, and one of ordinary skill would have reasonably been able to combine said elements by known methods to obtain the predictable result of a method of stir casting (disclosed by Kajihara et al. and Lee et al.) that utilized the specific apparatus of Sekar et al.  See MPEP 2143(I)(A).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al. (US 5,925,313) and Lee et al. (KR20140021396, machine translation referred to herein) as applied to claim 4 above, and further in view of Utigard et al. (1998, The properties and uses of fluxes in molten aluminum processing).
Regarding claim 8, the aforementioned prior art discloses the method of claim 4 (see previous).  The aforementioned prior art does not expressly teach including an Al salt compound in an amount as claimed.  Utigard et al. discloses that it is known to utilize flux materials such as Na3AlF6 in order to degas and clean the alloy melt [tables1, 3, “introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by adding Na3AlF6 as a fluxing material for the above mentioned benefits.  As determined by the examiner, the aluminum salt of AlF6 (Al: 26.9 g/mol, F: 19.9 g/mol) relative to the whole compound (Na: 22.9 g/mol) makes has a mass ratio of approximately 67%, which is substantially close to the claimed amount of “about 75%” such that prima facie obviousness exists because similar effects (ie. improvement of mechanical properties) would have been expected.  See MPEP 2144.05(I).  
Alternatively, Utigard et al. also discloses other fluxing salts such as AlCl3 and AlF3, which is recognized by the examiner to be 100% of the salt compound.  Thus, the examiner submits that the prior art suggests an Al salt compound ratio of about 67% to 100% relative to the entire salt compound, which overlaps with the instant claim.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 3/11/2022, regarding the rejections over Kajihara et al. have been fully considered but they are not persuasive.
Applicant argues that the claimed Ti:B:Mg ratio is not met by the disclosure of Kajihara et al.  In response, the examiner notes that prima facie obviousness exists not only when prior art ranges overlap with the instant claim, but also when they are merely close.  See MPEP 2144.05(I).  In this situation, the examiner submits that the aforementioned Ti:B:Mg ratio resulting from the disclosed composition of Kajihara et al. is still close to the instant claim such that prima facie obviousness exists because similar properties would have been expected as evidenced by applicants’ data [tables1-2 spec.].  Specifically, there is no apparent significant different in properties between the Ti:Mg ratio of 1:5 (instant claim) vs. 1:7 (corresponding to Kajihara).  The examiner’s position is further bolstered by applicants’ own remarks filed 3/11/2022, wherein AlB2, TiB2, and Al3Ti influence alloy properties whereas the significance of Al3Mg2 is not discussed.
Applicant further argues that Kajihara fails to teach the benefits of controlling the Ti:B:Mg ratios as disclosed in the instant specification.  In response, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since Kajihara et al. discloses an overlapping and close composition, similar overlapping properties would have been expected.  If applicant is of the position that the claimed ratio achieves critical and unexpected results, the examiner cannot concur absent clear reasoning and explanation, which has not been provided.  See MPEP 716.02(b).
The examiner notes that a new grounds of rejection is present herein based on an alternative embodiment of Kajihara et al. as explained above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734